Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
RCE, received 6/24/2022, has been entered. 	
Claims 1, 4, 6-17 and 19-21 are presented for examination. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 10 of Claim 1 is amended as follows:
wherein the second dam consists of a pixel defining layer and a support pillar, the
Line 13 of Claim 12 is amended as follows:
wherein the second dam consists of a pixel defining layer and a support pillar, the 
Line 10 of Claim 16 is amended as follows:
wherein forming the second dam consists of: 
Line 18 of Claim 21 is amended as follows:
wherein the second dam consists of a pixel defining layer and a support pillar, the 

Allowable Subject Matter
Claims 1, 4, 6-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially the closest prior art reference Jung (US pub. No. 2020/0006697A1), fails to teach or suggest all of the limitations of independent claims 1, 12, 16 or 21.  Specifically, the prior art of record fails to teach or suggest wherein the first dam is directly provided on the first inorganic layer, and the pixel defining layer of the second dam is directly provided on the second inorganic layer, as recited with the additional limitation in each of claims 1, 12, 16 and 21.  Dependent claims 4, 6-11, 13-15, 17 and 19-20 are allowable because of their dependence from one of the allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/23/2022